DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant recites the limitation “only the second outer surface being configured to engage and separate plaque along a wall of a vessel of a subject into smaller, less pressure resistant and isolated sections” [emphasis added]. However, the originally filed detailed disclosure does not appear to support such an “only” limitation (Par. 15), whereby the ability to separate and isolate the plaque appears to be attributed to the surface topography of the first balloon, in general, including both the first outer surface, the second outer surface, and the surface(s) interlinking the two surfaces (see particularly Fig. 7 which illustrates the surface protrusions penetrating into the plaque including penetration apparently sufficient to cause contact between the plaque and the first outer surface – see especially in Fig. 7 the specific plaque deposit pointed at by the arrow). While Examiner submits that – dependent upon balloon pressure (see “increasing balloon pressure” label) there will be configurations wherein the second outer surface is solely responsible for contacting and isolating the plaque deposits the use of the “only” limitation in the instant claims appears to suggesting a structural prohibition that would otherwise prevent the second surface to assuming the configuration illustrated at maximal balloon pressure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, in the event that Applicant is suggesting that Fig. 7 is supportive of the limitation “only the second outer surface being configured to engage and separate plaque along a wall of a vessel of a subject into smaller, less pressure resistant and isolated sections” – Examiner submits that the lack of antecedent basis for this limitation creates confusion as to the metes and bounds of the claims and the prohibition implied by the “only” qualifier. Specifically, in all embodiments of the invention the resultant balloon appears to be configured in a manner such that increasing inflation pressure can cause increasing penetration of the second outer surface into the plaque including to a point wherein complete penetration has occurred and the first outer surface is in contact with the plaque deposit (see Fig. 7). As such, it is not immediately clear how this “only” limitation should be read, i.e. a largely functional limitation indicating that there exists (an assumable configuration) wherein the second outer surface has performed its separating function, but inflation of the balloon has not yet met the pressures necessary to cause full penetration of the plaque deposits or if the “only” limitation should be taken to require a structural prohibition which would ALWAYS prevent the first outer surface from contacting the plaque deposits. Examiner submits that the ability, or lack thereof, for the first outer surface to “engage and separate plaque” is dependent on the nature of the plaque deposit (i.e. the thickness and density), the inflation pressure of the balloon (i.e. the more the balloon is inflated the deeper the second outer surface will penetrate into the plaque deposit leaving the first outer surface to engage portions of the plaque deposit, as well as the general geometry of the outer surface and the height difference between the first and second outer surfaces. Examiner submits the negative prohibition “only the second outer surface being configured to engage and separate plaque along a wall of a vessel of a subject into smaller, less pressure resistant and isolated sections” creates substantial confusion when considered in the context of the originally filed detailed disclosure as there does not appear to be any discernable structure which would inherently preclude the first outer surface from engaging and separating plaque (see especially Fig. 7 – particularly the inset which shows “increasing balloon pressure” wherein at maximum inflation pressure the first outer surface appears to be in apposition with the plaque deposit to thereby assist in the separation of plaque offered by the second outer surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200504 (“R-S”) in view of U.S. Publication No. 2012/0259216 (“Gerrans”) and U.S. Publication No. 2016/0151639 (“Scharf”).
Regarding Claim 1, R-S discloses an apparatus (see generally 20 – Fig. 1; see also Fig. 4A-4B and 10A-11) comprising:
A catheter shaft (23) extending from a proximal end (21) to a distal tip (see the catheter shaft portion distal to the shoulder 37, 37” – not labeled in Fig. 10A, 10B);
A first balloon distal balloon (see specifically 30” – Fig. 4B or 63 – Fig. 10B-11) positioned on a distal segment of the catheter shaft proximal to the distal tip (see Fig. 4B or Fig. 10A), the first balloon in fluid communication with a drug source (see at 27; Abstract; see generally Par. 41) via a first lumen (41” or Par. 61), the first balloon comprising:
A first outer surface (34” or 63 defined between 67) positioned at a first radial distance from a center of the first distal balloon (see Fig. 4B, 11);
a second outer surface (47 or 67) positioned at a second radial distance from the center of the first distal balloon (see Fig. 4B or 11), the second radial distance being larger than the first radial distance (note that the surface defined by 47 or 67 extends further away from the balloon center than the first outer surface – Fig. 4B or 11);
A patterned outer profile of first distal balloon formed by the first outer surface and the second outer surface (see Fig. 4A, 4B or Fig. 10A, 11);
A second distal balloon (32” or 65) positioned inside of and concentric with the first distal balloon (see Fig. 4B or 10B), the second distal balloon in fluid communication with a second lumen (43” or Par. 61) separate from the first lumen (see Fig. 4B or Par. 61 – wherein the “inflation lumen” is a distinct lumen from the “infusion lumen”); and
Wherein the drug source provides at least one drug to the first distal balloon via the first lumen (see Abstract; see generally Par. 41 which describes the operative function of a related embodiment using related reference numerals, see also Par. 61).
R-S discloses the invention substantially as claimed except for disclosing that the patterned outer profile includes a plurality of continuous longitudinal surfaces of the second outer surface and a plurality of continuous circumferential surfaces of the second outer surface. Rather R-S illustrates the pattern to be defined by any of “protrusions” (47) which may be defined as ribs (Par. 20) or a spiral ridge (67) which can be either continuous or discontinuous (Par. 64). R-S discloses that the purpose of the surface characteristics provided on the balloon is to “contact the vessel wall to disrupt the plaque” and/or “reduce washout during infusion of therapeutic agents” (Abstract).
However, Gerrans describes a related catheter (22) having a related balloon (20) having a related surface pattern topography (36) which is likewise related to assist in “gripping and or optimize the abrasion capability of the balloon to the surrounding tissue” (Par. 57, 58), whereby the pattern topography of the outer profile is defined by a first surface (24) and a raised second surface (36) such that the pattern profile includes a plurality of continuous longitudinal surfaces of the second outer surface and a plurality of continuous circumferential surfaces of the second outer surface to define a grid pattern (see Fig. 1A), the pattern of continuous longitudinal surfaces and the plurality of continuous circumferential surfaces defining an entirety to the second outer surface, but only overlapping with each other in a portion of the second outer surface (see Fig. 1A).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the second outer surface of the invention of R-S to define a grid pattern, as disclosed by Gerens, whereby R-S already contemplates different configurations to the protrusions/outer surface topography and the disclosure of Gerens establishes such a grid pattern to be a suitable design/construction used to engage plaque/tissue surfaces (see 46 – Par. 57, 58) in interventional, intravascular procedures to obtain a known and predictable outcome (RE: engaging the plaque surface to disrupt and break the plaque apart while also creating a surface topography which helps to prevent drug wash-out). It has been held that mere changes in shape cannot sustain patentability, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), particularly wherein the prior art already illustrates such a shape to be known to a specific utility.
As applied to the invention of R-S, the surface topography described by Gerrens will result in a configuration wherein with the first distal balloon expanded the second outer surface will be configured to engage and separate plaque along a wall of a vessel of a subject into smaller, less pressure resistant isolated sections, whereby the “only” the second outer surface requirement recited in the claims is a functional limitation dependent upon not only the physical structure of the second outer surface, but also the degree of balloon expansion as well as the nature of the tissue to be engaged – whereby in use (given that the second outer surface extends radially beyond the first outer surface) there will necessarily exist a point in time wherein “only the second outer surface” engages and separate the plaque (i.e. a point in time wherein the balloon has inflated to a sufficient degree to permit engagement between the surface topography and plaque, but has not been sufficiently inflated so as to induce penetration of the surface topography into the plaque).
R-S discloses that the catheter (in at least some embodiments) can be configured to deliver light energy via the distal end (see Par. 16, 22, 23, 43, 51, 56, 58) and indicates that the catheter (see at the distal segment and the balloons – see generally Fig. 9) is formed of a translucent material (RE: “a substantial part of the energy is delivered to the vessel wall without being absorbed by the catheter material” and “[f]or such embodiments, balloons 30-31 and catheter shaft 23 preferably comprise materials that permit light energy of selected frequencies to pass through the catheter without significant absorption or loss of energy” – wherein the material is translucent to the “selected frequencies”) wherein the light can be conducted via a light fiber (50; see Fig. 9).
In the instant case R-S fails to explicitly resolve these light application features with the specific features of the embodiment of Fig. 4B which includes the enhanced patterned outer surface topography – however the disclosure does strongly imply that light application can be considered generic to the various disclosed balloon species. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to specifically resolve an endoluminal interventional device which combines the patterned outer surface construction of the invention of Fig. 4A and 4B with a translucent distal segment and balloons to permit light to be applied to the treatment area as conveyed by a light fiber as recited in association with Fig. 9 to thereby provide for both mechanical disruption of plaque (Abstract) and photodynamic therapy to the lesion as described (see Par. 16, 22, 23, 43, 51, 56, 58) thereby providing a combined therapeutic effect which enhances treatment efficacy and patient outcome.
R-S discloses the invention substantially as claimed except that the light fibers include “a first light fiber and a second light fiber” – rather R-S only describes a single light fiber (50) positioned in the catheter shaft and extending through the translucent distal segment (see Fig. 9). However, Sharf discloses a related photodynamic treatment catheter (100; Abstract) which includes a catheter shaft (110) having a first light fiber (151a) and a second light fiber (151a – see Fig. 1 and 1A) positioned embedded within the shaft so as to extend to convey light via the distal segment (see Fig. 1) in order to provide the light therapy (Par. 140, 143) wherein the embedded optical fibers can be provided in addition to or as a replacement to a fiber optic (151b) provided in a central lumen (Par. 141) in the manner related to that described by R-S. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide at least a first and second light fiber in association with the catheter shaft of the invention of R-S, as disclosed by Sharf, whereby in has been determined that the duplication of the working parts of an invention requires only routine and customary skill, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), whereby such duplication will be understood to convey a number of benefits including allowing more light to be provided to the distal segment and allow for more diffuse light to be provided about the circumference of the catheter shaft thereby enhancing the distribution of light.
Regarding Claim 4, R-S, as modified above (see particularly Gerens), provides for the the longitudinal and circumferential surfaces are interconnected and define at least one confined volume on the outer surface of the first distal balloon, the confined volume defined by a difference in radial distance from the center of the first distal balloon between the first outer surface and the second outer surface (see generally Fig. 1A and 3 – Gerens).
Regarding Claim 5, R-S, as modified above (see particularly Gerens), provides for expanding the first distal balloon seals the confined volume against the vessel wall, minimizing drug loss to smaller vessels, side branches or collaterals (see the surface topography of Gerens – Fig. 1A, the location of the openings 68 of R-S to be located between the surface topography, and see also the general concept illustrated in Fig. 8 of R-S when considered in light of a raised surface topography – particularly of the type described by Gerens).
Regarding Claim 6, R-S, as modified above (see particularly Gerens), provides for expanding the first distal balloon creates isolated plaque sections allowing the drug to penetrate a vessel wall through gaps between each of the isolated plaque sections (see the surface topography of Gerens – Fig. 1A, the location of the openings 68 of R-S to be located between the surface topography, and see also the general concept illustrated in Fig. 8 of R-S when considered in light of a raised surface topography – particularly of the type described by Gerens).
Regarding Claim 9, R-S discloses the first distal balloon comprises a confined volume in fluid communication with the proximal end of the catheter shaft (see 39” communicative with the proximal end of the catheter via 41” and 27, see also Fig. 10B and Par. 61).
Regarding Claim 14, R-S discloses expanding the second distal balloon consequently expands the first distal balloon as an outer surface of the second distal balloon contacts an inner surface of the first distal balloon (see generally Par. 39).
Regarding Claim 15, R-S discloses the translucent material of the distal segment, the first distal balloon, and the second distal balloon is translucent to the applied light (see Fig. 9; Par. 22, 25, 43, 56), but fails to explicitly describe the sections as “transparent”. However, Sharf discloses a related photodynamic catheter wherein the catheter can be explicitly formed of “transparent” materials to permit light transmission (Par. 144, 157, 256, 267, 303). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the catheter components of R-S to be “transparent”, as disclosed by Sharf, in order to ensure the full magnitude of optical energy is transmitted through the material thereby improving the efficiency of the light application.
Regarding Claim 16, R-S, as modified above (see particularly Scharf), provides for the first light fiber and the second light fiber provide light activation through the distal segment, the first distal balloon, and the second distal balloon (see Fig. 9; Par. 22, 25, 43, 56 – R-S; see also Par. 144, 157, 256, 267, 303, Scharf).
Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200504 (“R-S”) in view of U.S. Publication No. 2012/02592196 (“Gerrans”) and U.S. Publication No. 2016/0151639 (“Scharf”) as applied above, and further in view of U.S. Patent No. 5,102,402 (“Dror”).
Regarding Claim 2, R-S, as modified, discloses the invention substantially as claimed except for explicitly reciting that the patterned outer profile formed by the second outer surface includes longitudinal zones favoring less resistance to permit the first outer balloon to selectively fold therealong. However, such configurations are notoriously well-known in such balloons in order to provide the balloon in a low-profile insertion configuration. For example, Dror discloses a related balloon (10) having a patterned outer surface formed by a second outer surface (16) wherein the second outer surface is formed to include longitudinal zones favoring less resistance than other areas of the balloon in order to permit the balloon to selectively fold along these zones as the balloon is compressed into a smaller shape (see Fig. 8 and 10). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the balloon of R-S to provide the pattened surface along longitudinal zones, as disclosed by Dror, in order to assist in the catheter balloon assuming a low-profile insertion configuration while also covering the projections of the patterned balloon surface to protect them from interaction with the vasculature prematurely thereby improving insertion and patient outcome by reducing resistance to insertion and ensuring that the patterned surface is only deployed in the desired area of treatment.
Claim(s) 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200504 (“R-S”) in view of U.S. Publication No. 2012/02592196 (“Gerrans”) and U.S. Publication No. 2016/0151639 (“Scharf”) as applied above, and further in view of U.S. Patent No. 5,049,132 (“Shaffer”).
Regarding Claims 7, R-S discloses the first outer surface may include apertures (35”, 68) that communicate the drug from the first distal balloon to a treatment area of a subject – wherein the apertures are communicative with the confined volume (see Fig. 4B, 11) to permit fluid exchange of a drug from the drug source from an interior side of the balloon to an exterior side of the balloon. R-S does not explicitly characterize these apertures as “slitted”. However, such an aperture construction is well-known in the art. For example, Shaffer discloses a related balloon (44) likewise configured to permit drug elution, whereby the apertures (45) are arranged as “slit-type apertures” such that they selectively open and close upon application of sufficient pressure (see Brief Description, Par. 16; see Clm. 9) thereby eluting the retained drug and reducing pressure upon a sufficient reduction in retained volume. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the apertures of R-S as slitted apertures, as disclosed by Shaffer, in order to ensure that the apertures do not provide for premature elution of medicament thereby ensuring that the medicament is concentrated into the plaque deposits upon inflation.
Regarding Claim 10, R-S, as modified above (see particularly Gerens and Schaffer) will provide for a confined volume (see the surface topography of Gerens) is in fluid communication with at least one slitted (see Shaffer) aperture extending through from an interior side of the first distal balloon to an exterior side of the first distal balloon (see R-S, Fig. 11 note the location of the apertures so as to lie between the topography defined by the second outer surface)  providing fluid communication from the interior side of the first distal balloon to the exterior side of the first distal balloon.
Regarding Claim 11, R-S, as modified above (see particularly Gerens and Schaffer) will provide the at least one slitted (see Shaffer) aperture is in fluid communication with the drug source (see R-S), the drug source supplying a drug into the confined volume (see the topography supplied by Gerens and note the location of the apertures 68 of R-S so as to lie between the surface topography defined by the second outer surface) in the first distal balloon and through the slitted (see Shaffer) aperture to the exterior side of the first distal balloon.
Regarding Claim 12, R-S, as modified above (see particularly Schaffer) will provide a volume pressure of the first distal balloon increases and inflates the first distal balloon, the increased volume pressure forces edges of the slitted aperture to open apart thereby reducing the balloon pressure (see see Brief Description, Par. 16; see Clm. 9 – Schaffer).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200504 (“R-S”) in view of U.S. Publication No. 2012/0259216 (“Gerrans”), U.S. Publication No. 2016/0151639 (“Scharf”), U.S. Patent No. 5,049,132 (“Shaffer”) as applied above, and further in view of U.S. Publication No. 2008/0300610 (“Chambers”).
Regarding Claim 8, R-S in view of Shaffer discloses the invention substantially as claimed except that the apertures are located at the second outer surface. Rather R-S (modified to provide for slitted apertures – see generally as recited with regards to Clm. 7 above) contemplates providing the apertures at the first outer surface. However, Chambers discloses a related balloon (101) wherein the balloon is provided with a patterned outer surface for penetrating/disrupting plaque deposits wherein apertures can be provided either on the surface of the balloon (see 609) or through the second outer surface defining the patterned protrusions (see 707). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of R-S to include slitted (see Shaffer) apertures located at the second outer surface defining the protrusions, as disclosed by Chambers, the two locations being known, suitable variants of one another (see and compare Fig. 6 and 7 – Chambers) thereby assisting in deeper penetration of the therapeutic into the plaque deposits through the construction of channeled protrusions.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200504 (“R-S”) in view of U.S. Publication No. 2012/02592196 (“Gerrans”), U.S. Publication No. 2016/0151639 (“Scharf”), U.S. Patent No. 5,049,132 (“Shaffer”) as applied above, and further in view of U.S. Publication No. 2013/0138081 (“Stankus”).
Regarding Claim 13, R-S discloses that in some embodiments the outer surface of the first distal balloon may comprise a drug coating thereby securing a drug to the surface thereof permitting delivery of the drug (Abstract; Par. 26, 27, 41) in addition to the drug delivery apertures to permit simultaneous delivery of two separate and distinct drugs. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to coat the outer surface of the invention of Fig. 4B to include a coating as disclosed in association with other embodiments of R-S (see Abstract) in order to provide the embodiment of Fig. 4B with a two drug component medicament in order to “enhance therapeutic effects, counteract the side effects of a therapeutic agent, or promote the controlled release of a therapeutic agent upon interaction (Par. 27). Such coated protrusions are notoriously well-known in the art (see Par. 55, Stankus) thereby providing a clear expectation of success of such a location for a coating.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see in particular application of the Gerrans reference to, in concert with Scharf, modify the alternatively relied upon embodiments of R-S such that Applicant’s arguments have been considered obviated in view of the distinctive grounds of rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/22/2022